Citation Nr: 0402867
Decision Date: 02/02/04	Archive Date: 03/31/04

DOCKET NO. 96-14379                         DATE FEB  02 2004

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1. Entitlement to an increased evaluation for plantar warts of the left foot.

2. Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD).

3. Entitlement to an earlier effective date for an increased evaluation for PTSD.

4. Entitlement to a total disability evaluation for compensation purposes based upon individual unemployability (TDIU).

5. Entitlement to benefits for hospitalization for PTSD from February 16, 1995 to March 13, 1995, pursuant to 38 C.F.R. § 4.29.

REPRESENTATION

Appellant represented by: Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from May 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

FINDING OF FACT

Prior to completion of appellate action in this case, the Board received notice that the veteran had died on September 25, 2003.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction to adjudicate the merits of this claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.P.R. § 20.1302 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal. As a matter of law, veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 P.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330,333-34 (1997);

- 2 


Landicho v. Brown, 7 Vet App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the veteran and must be dismissed for lack of jurisdiction. See 38 D.S.C.A. § 7104(a) (West 2002); 38 C.P.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.
38 C.P.R. § 20.1106 (2003).

ORDER

The appeal is dismissed.

	Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

- 3
- 
- 

